ECOSYSTEM CORPORATION 5950 Shiloh Road East, Suite N Alpharetta, GA 30005 March 14, 2011 Via EDGAR John Reynolds Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re:Ecosystem Corporation Form 10-K, Amendment 2 for Fiscal Year Ended December 31, 2008 and filed July 8, 2010 10-K, Amendment 1 for Fiscal Year Ended December 31, 2009 and filed May 24, 2010 File No. 0-32143 Dear Mr. Reynolds: I am writing in response to your letter to the undersigned dated February 14 4, 2011.My staff is preparing a response to the comments in your letter, but will require additional time in order to complete the response.We expect to submit our response on or before Friday, March 18. Sincerely, /s/ Kevin Kreisler Kevin Kreisler Chief Executive Officer
